718 F.2d 998
UNITED STATES of America, Plaintiff-Appellee,v.Oscar TORRES, Daniel Narvaez, Javier Dario Gomez,Defendants-Appellants.
No. 81-5827.
United States Court of Appeals,Eleventh Circuit.
Nov. 3, 1983.

Weiner, Robbins, Tunkey & Ross, William Tunkey, Geoffrey C. Fleck, Miami, Fla., for Torres and Narvaez.
Bruce H. Fleisher, Coral Gables, Fla., for Javier Dario Gomez.
Stanley Marcus, U.S. Atty., Robert J. Bondi, Jon May, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Florida.
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
The submission of this case to the court en banc is VACATED, but the vacation of the panel opinion, 705 F.2d 1287, remains in effect.  The case is REMANDED to the panel for further proceedings.